Citation Nr: 0740394	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  02-18 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to January 
1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA) that reopened and 
denied the veteran's claim of service connection for 
psychiatric disability.  

In August 2004, the Board denied service connection for 
psychiatric disability.  The veteran appealed the Board's 
August 2004 decision to the United States Court of Appeals 
for Veterans Claims (Court), which in a March 2005 order 
granted the parties' joint motion for remand, vacating the 
Board's August 2004 decision and remanding the case for 
compliance with the terms of the joint motion.

When this matter was again before the Board in March 2006, it 
was remanded for further development.


FINDING OF FACT

The veteran's chronic paranoid schizophrenia had its onset 
during service.


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in service.  38 U.S.C.A. 
§§ 1111, 1112, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for 
paranoid schizophrenia, which represents a complete grant of 
the benefit sought on appeal.  Thus, no discussion of VA's 
duties to notify and assist is required.

The veteran essentially asserts that service connection is 
warranted for chronic paranoid schizophrenia because he had 
the initial manifestations of this disease during service.  
In addition, he reports receiving in-service care for the 
disability and points out that he was diagnosed as having the 
disease within a few years after his discharge.  He also 
cites the numerous lay statements in which the individuals 
report observing a change in his personality and behavior 
during and after service, as well as the private medical 
opinions linking the disability to service.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  In addition, for certain chronic 
diseases, such as psychoses, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for psychoses is one year.  38 U.S.C.A. § 1112; 
38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  In determining whether service 
connection is warranted for a disability, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran was discharged from active duty in January 1987, 
and a March 1987 VA hospital emergency room record shows that 
he was seen for complaints of insomnia.  The veteran reported 
a history of early onset insomnia and restlessness for a 
period of two months and noted that he recently was 
discharged from service.  He denied having hallucinations, of 
harming himself or of exhibiting aggressive behavior.  Based 
on his evaluation, the examiner indicated that a diagnosis of 
adjustment disorder with anxious mood needed to be ruled out.  
The veteran was prescribed Restoril to treat his insomnia and 
advised to seek psychotherapy.  

Private treatment records, dated in December 1988, reflect 
that the veteran was hospitalized after smashing a window on 
a family member's car and displaying paranoid behavior.  A 
history was given of paranoid-type ideas and isolation from 
his family following his discharge from service in January 
1987.  The veteran reported no prior hospitalizations for 
mental illness but acknowledged receiving previous treatment 
involving psychotherapy, antipsychotics, and group therapy.  

Private treatment records, dated in July and October 1989, 
and in August 1990, show that the veteran was diagnosed as 
having paranoid schizophrenia.

The veteran hospitalized for four days in April 1990 for 
complaints of poor tolerance to stress, feelings of 
loneliness, and a sensation of "going to pieces."  On 
admission his speech was irrelevant.  He was not 
hallucinating, but presented having grandiose and delusional 
ideas.  He had poor judgment and no insight.  He improved 
mildly and slowly and after four days requested a discharge 
against medical advice; he was given an irregular discharge.  

VA outpatient treatment reports, dated from April 1990 to 
June 1991, show continued treatment for schizophrenia.  An 
October 1990 hospitalization record reflects that he was 
diagnosed as having chronic paranoid schizophrenia.

A statement from a private psychiatrist, Dr. M. Alonso, dated 
in April 1992, reflects that that examiner reported initially 
treating the veteran in August 1990, at which time he had 
already been diagnosed as having schizophrenia.  The veteran 
reported that his symptoms began in 1986.  Dr. Alonso 
indicated that, upon presenting, the veteran was paranoid and 
suffered from auditory hallucinations.  Dr. Alonso stated 
that in January 1992 he tried to decrease the veteran's dose 
of anti-psychotic medication but he had a recurrence of 
psychotic symptoms.

In June 1992, the veteran and his mother testified at an RO 
hearing.  The veteran reported that on several occasions in 
1986 he went to the hospital in Ft. Hood, Texas, complaining 
of insomnia, restlessness, and anxiety.  He testified that on 
one occasion he was given Valium and stated that he was under 
a lot of pressure during service.  The veteran reported 
feeling persecuted and losing sleep while on active duty and 
stated that after separation he fled Texas because he 
believed he was being persecuted by federal agents.  He 
indicated that he abandoned his car and his apartment and 
returned to Puerto Rico with only the clothes he was wearing.  
The veteran stated that his first post-service treatment 
occurred in March 1987 and that he received no further 
treatment until his hospitalization in December 1988.  He 
testified that family members had attempted to convince him 
to seek treatment at the VA hospital in 1987 but that he had 
resisted their recommendations.

At the hearing, his mother testified that she was in contact 
with him on a weekly basis during service and that she 
noticed a change in his personality.  She reported that the 
veteran complained of being persecuted and that she surmised 
that he was not well.  His mother stated that toward the end 
of his tour he would not go out because he felt he was being 
followed.  She added that each year he came home to visit but 
that he seemed strange the last year and was no longer funny.  
She stated that when he returned from service he did not tell 
anyone he was arriving and instead showed up standing outside 
her sister's gate at 5:00 a.m., having left all his 
belongings and his car in Texas.  She reported that he kept 
saying that federal agents were out to get him and wanted to 
kill him.  She reported that he would lock himself up in a 
room and isolate himself from others, that he refused to eat 
and that he started to get very thin.  She also reported that 
he no longer shaved and refused to see a doctor.

In numerous lay statements, friends and family members of the 
veteran reported that they observed a change in his behavior 
since he returned from active duty.  The writers indicated 
that they were acquainted with the veteran for many years 
prior to his military service.  

Subsequent private and VA records confirm that the veteran 
was treated on an inpatient and outpatient basis for 
schizophrenia.  

As the Board noted in the August 2004 decision, the veteran's 
service medical records are not available.  

In light of the above, this case turns on whether the lay and 
medical evidence shows that the veteran has a psychiatric 
disability, and in particular, schizophrenia, that is related 
to any incident of service origin or developed to a 
compensable degree within one year of his discharge.  

The record contains three medical opinions addressing the 
likelihood that the veteran's paranoid schizophrenia is 
related to or had its onset during service.

In a comprehensive May 2001 report, Dr. Antonio A. Milland, a 
psychiatrist traced the veteran's pertinent in-service and 
post-service history and noted that the veteran was initially 
seen following service for formal psychiatric treatment in 
March 1987, when an examiner indicated that a diagnosis of 
adjustment disorder with anxious mood needed to be ruled out.  
Dr. Milland discussed in detail his subsequent psychiatric 
history and he performed a psychiatric evaluation.  Based on 
his review of the veteran's records the results of his 
evaluation, Dr. Milland diagnosed him as having chronic 
paranoid schizophrenia.  He opined that the insomnia the 
veteran complained of in March 1987 was a prodromal symptom 
of his psychiatric disease.  In support of this conclusion, 
Dr. Milland explained that this was probable because when the 
veteran was later evaluated he was found with a "full 
picture of schizophrenia" and the prodromal signs and 
symptoms of schizophrenia start several months before the 
active phase of the disease.  He added that the veteran's 
lack of insight kept him from looking for psychiatric help 
until he was hospitalized.  

In April 2002, the veteran was formally evaluated by VA.  The 
physician noted that he had reviewed the claims folder and 
discussed the veteran's pertinent history.  Based on the 
above, he diagnosed the veteran as having chronic paranoid 
schizophrenia.  As to the onset and or etiology of the 
condition, the examiner characterized Dr. Milland's opinion 
as to the onset of the veteran's schizophrenia as 
"speculative."  The examiner, however, provided no 
explanation for his assessment of Dr. Milland's opinion and 
declined to offer his own impression.  

In October 2004, the veteran was formally evaluated by Dr. 
Pedro J. Cruz Martinez.  The psychiatrist discussed in detail 
the veteran's pertinent in-service and post-service history.  
Based on the above, he diagnosed the veteran as having 
chronic paranoid schizophrenia.  Following his diagnosis, the 
examiner opined that the veteran's disability likely had its 
onset while he was on active duty because that it when the 
initial symptoms became manifest.

As the RO has noted, in the March 2006 remand, the Board did 
not request that he be afforded another VA psychiatric 
examination, and the RO did not schedule him for a VA 
examination.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Further, the 
Court has held that in adjudicating a claim, the Board has 
the responsibility to weigh and assess the evidence.  Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

Thus, the Board must assess the competence of the veteran, 
his mother, and his friends and family to report the onset of 
the veteran's psychiatric symptoms during service and of the 
veteran having psychiatric problems since that time, as well 
as their credibility.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005).  In Barr and Washington, the Court 
noted that a veteran is competent to testify to factual 
matters of which he had first-hand knowledge, and citing its 
earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), held that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the personal knowledge of the witness; 
see also 38 C.F.R. § 3.159(a)(2) (2007).

In this capacity, the Board notes that the veteran, his 
mother, and his friends and family members are competent to 
report that he began having psychiatric problems during 
service.  Layno, 38 C.F.R. § 3.159(a)(2).  In fact, the 
Federal Circuit has specifically held that this type of 
symptom is capable of lay observation.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (involving a claim 
of service connection for paranoid schizophrenia where lay 
persons submitted statements attesting to observing a change 
in the veteran's behavior during and since service); see also 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In its capacity as a finder of fact, the Board concludes that 
the assessments offered by Drs. Milland and Cruz Marinez are 
more probative than the comment by the April 2002 VA examiner 
and thus finds that service connection is warranted.  The 
opinions are well reasoned and place the onset of the 
veteran's paranoid schizophrenia either in service or within 
two months of his discharge, which is consistent with the 
December 1988 records showing treatment for paranoid-type 
ideas since his discharge.  Further, there is essentially no 
negative evidence because the April 2002 examiner, who 
provided the only "negative" medical opinion evidence, 
simply characterized Dr. Milland's assessment as speculative; 
the examiner offered no rationale in support of that 
conclusion and declined to offer his own assessment as to the 
likelihood that the veteran's paranoid schizophrenia was 
related to or had its onset during service or within the 
first post-service year.  In light of the foregoing, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that service connection for paranoid 
schizophrenia is warranted.


ORDER

Service connection for paranoid schizophrenia is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


